Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/29/2022 has been entered.

Status of Application and Claims
Claims 1, 4-5, 7-8, 10-16 and 18-20 are pending.
Claims 1, 8 and 16 were amended or newly added in the Applicant’s filing on 6/29/2022.
This office action is being issued in response to the Applicant's filing on 6/29/2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4-5, 7-8, 10-14, 16 and 18-20 are rejected under 35 U.S.C. 103 as obvious over Varadarajan (US PG Pub. 2011/0238573) in view of Aabye (US PG Pub. 2014/0164243).
Regarding Claim 8, Varadarajan discloses a method comprising: 
receiving a payment authorization request (transaction request) including a currency purchase (withdrawal) request forwarded by a terminal (ATM) via a bankcard payment network, the currency purchase (withdrawal) request including data identifying a currency amount requested (amount of fund withdrawal) and a payment account (user account information), the payment authorization request (transaction request) originating from a mobile wallet app (mobile wallet) that executes on a mobile device and received from the mobile device in a wirelessly communicated signal by a short-range radio (e.g. RFID, Bluetooth or NFC) transceiver device of the terminal (ATM). (see fig. 2-3; abstract; para. 43 and 59-62)
processing the payment authorization request in view of an available currency balance of the payment account for fulfilling the payment authorization request (verifying available funds). (see para. 70);
when the payment authorization request including the currency purchase request is no greater than the available currency balance (available funds), debiting the available currency balance (redeeming transaction against available funds) and transmitting an authorization of the payment authorization request via the bankcard payment network to the terminal instructing the terminal to dispense currency (complete transaction) in the requested amount. (see fig. 3; para. 43 and 70); and
wherein the payment authorization request (transaction request) originated with the mobile wallet app that executes on the mobile device and forwarded by the terminal (ATM) and is received, processed and relayed by an encryption service provider to a bankcard issuer, the processing performed by the encryption service provider including translating (decrypting) encrypted bankcard data, as originally provided by the mobile wallet app that executes on the mobile device, to a card number of a bankcard payment network known by computing systems of the bankcard issuer computing system to associate the payment authorization request (transaction request) to associate the payment authorization request (transaction request) with a bankcard account (user account) maintained on the bankcard issuer computing system, the relaying performed by the encryption service provider including transmitting the translated (decrypted) payment.  (see para. 37, 39, 43, 45, 54, 67 and 74). 
Varadarajan does not explicitly teach a method wherein the data is tokenized data; and the method comprising a token service provider translating tokenized data, although Varadarajan discloses an encryption service provider translating (decrypting) encrypted data. Varadarajan discloses encrypting data via a key rather than tokenizing data via a token. see para. 27.
Aabye discloses a method wherein the data is tokenized data (see para. 2); and method comprising a token service provider translating (reverse tokenization) tokenized data. (see para. 93).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to have modified Varadarajan by incorporating tokens to encrypt data, as disclosed by Aabye, as tokenization of data is a standard and conventional means by which to protect sensitive data.
Regarding Claims 10-11, Varadarajan discloses a method wherein the terminal is a Self-Service Terminal (SST) and wherein the SST is an Automated Teller Machine (ATM). (see abstract).
	Regarding Claim 12, Varadarajan discloses a method wherein processing the payment authorization request is further performed in view of at least one rule in addition to an available currency balance rule (limitations based on transaction types, amounts, geographical or time limitations). (see para. 34, 36 and 70).
	Regarding Claim 13, Varadarajan discloses a method wherein the at least one rule includes a currency purchase authorization rule that the application of which includes:
evaluating data associated with the payment account indicating whether currency purchases (withdrawals) are authorized for the payment account (based upon transaction types, amounts, geographical or time limitations). (see para. 34); and
applying of the currency purchase authorization rule (based upon transaction types, amounts, geographical or time limitations) resulting in either disapproval of the currency purchase request or authorization of the currency purchase request subject to the available currency balance (available funds) being equal to or greater than the currency amount requested. (see para. 34, 36 and 70).
	Regarding Claim 14, Varadarajan discloses a method wherein the at least one rule further includes at least one currency purchase limit rule the application of which includes limiting an amount of currency that can be purchased (limitations on amount) that can be purchased in view of at least one factor. (see para. 34, 36 and 70).
Regarding Claims 1, such claim recites substantially similar limitations as claimed in previously rejected claims and, therefore, would have been obvious based upon previously rejected claims or are otherwise disclosed by the prior art applied in previously rejected claims.
Regarding Claim 4, Varadarajan discloses a method wherein the short-range radio transceiver device is a Near-Field Communication (NFC) radio transceiver device. (see abstract).
Regarding Claim 5, such claim recites substantially similar limitations as claimed in previously rejected claims and, therefore, would have been obvious based upon previously rejected claims or are otherwise disclosed by the prior art applied in previously rejected claims.
	Regarding Claim 7, Varadarajan discloses a method wherein the bankcard is a credit card. (see para. 25).
Regarding Claims 16 and 18-20, such claims recites substantially similar limitations as claimed in previously rejected claims and, therefore, would have been obvious based upon previously rejected claims or are otherwise disclosed by the prior art applied in previously rejected claims.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Varadarajan and Aabye, as applied to Claim 14 above, and further in view of Bajaj (US PG Pub. 2015/0199671).
	Regarding Claim 15, Varadarajan does not explicitly teach a method wherein the at least one factor includes a currency purchase limit in view of at least one of a single transaction, a daily limit, a weekly limit, and a monthly limit, although Varadarajan discloses a method wherein data are good for a single (one-time) transaction. (see para. 15).
Regardless, Bajaj discloses a method wherein the at least one factor includes a currency purchase limit in view of at least one of a single transaction. (see para. 48).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to have modified Varadarajan and Aabye by incorporating a single transaction, as disclosed by Bajaj, as a transaction limits are a standard and conventional security measure utilized in financial transactions.

Response to Arguments
	Applicant’s arguments with respect to the pending claims have been considered.  Some arguments are deemed persuasive while other arguments have been fully considered but are not persuasive and are addressed below.

§103 Rejection
Applicant argues that previously asserted prior art (Varadarajan and Aabye) fail to teach or suggest a method wherein “the payment authorization data that is received originates from a mobile wallet that executes on a mobile device.” see Arguments, p. 7.
The Examiner respectfully disagrees.
Varadarajan recites:
Referring now to FIG. 2, shown generally at 100 is a schematic illustration of a process or method for performing an ATM transaction using a mobile device in communication with an ATM. Referring to FIG. 2 and referencing system 10 of FIG. 1, and beginning with step 102, a user accesses an ATM application 22 on the user's mobile user device 20. The user may have previously been required to download the ATM application 22 to the mobile user device 20 from a provisioning server through the network 40 and a device interface 21, and may have been required to provide, in a non-limiting example, a user name, mobile device information and/or other identifying and authenticating information as needed to activate the ATM application 22 on the user's mobile user device 20. see para. 32 – emphasis added.

At step 104, the user selects a provider and a provider ATM transaction to be completed using the mobile user device 20 and the ATM 30 and inputs the transaction information into the mobile device, using an input interface 25 which may be a keypad or a touch screen of the display 24, or other input as described previously. The transaction information which is required to be inputted and the format and configuration of that information may vary, for example, by the provider, the nature and magnitude of the transaction and according to options selected by the user. The ATM application 22 may prompt the user, through a menu or other prompts, for input of transaction information required for completion of the selected provider transaction. Inputting information may include inputting by any known means, for example and not limited to selecting from a menu on the display 24 of the mobile user device 20, keying information into a keypad 25 or a touch screen, speaking into a speaker, providing data or an electronic signal through a USB port, a SIM card, a card reader, etc., interfacing with the mobile user device 20 using a contact, wired, contactless or wireless input to provide electronic or biometric information, providing biometric information such as a retinal scan or a fingerprint into a device camera or pad reader, or generating a code, a personal identification number (PIN), a one-time passcode (OTP), a digital signature, a key, a secret, a datum, a signal, a machine identifier or other dynamic value using a dynamic value generator 26 or OTP generator and inputting the generated value. The transaction information may include one or more of a provider identifier, a user name or identifier, and account number or identifier, a transaction type, a transaction amount, recipient or beneficiary information including recipient/beneficiary name or identifier, a recipient account number or identifier, and/or other information further identifying, controlling or limiting the transaction, such as a transaction expiration date or time, or selection of a geographic location within which the transaction is authorized, or a combination of these. The transaction information may further include authentication information such as the user account holder's PIN, an OTP, a transaction identifier, challenge or challenge response, digital signature, key, secret, datum, device identifier, biometric value and/or other authentication information or value, or a combination of these. see para. 36 – emphasis added.

Inputting the transaction information into the user's mobile user device 20 rather than inputting the transaction information directly into an ATM 30 represents numerous advantages to the user. The user may input the information into the mobile user device 20 in a private or secure location before proceeding to the ATM 30, where the inputted information is not susceptible to observation by another person or means of surveillance. By inputting the transaction information to the user's mobile device rather than into an ATM, the user avoids other security threats including card skimmers attached to the ATM card reader, risk of loss or theft of the user's ATM card, and other forms of interception of information input into the ATM's keypad, card reader or touch screen by surveillance or other known means. Further, as described previously, the transaction information inputted into the user's mobile device may be encrypted, obfuscated or camouflaged with a key or other secret shared with the provider for the transaction, such that the transaction information transmitted from the user's mobile device to the ATM is further secured and protected from interception and attack. The efficiency of the ATM transaction is increased by inputting the information into the user device before proceeding to the ATM, minimizing the time required by the user to complete the transaction at the ATM, which may also improve user convenience, safety and comfort by minimizing user time at the ATM location, especially where the ATM may be situated in an unsecure, inclement, unprotected or uncomfortable location. The user's security and convenience may be further enhanced because the user may select from multiple providers and accounts activated on the ATM application 22 on the mobile user device 20 and thereby complete multiple ATM transactions without having the multiple associated ATM cards present, e.g., in the user's possession. Because the user's account cards (ATM, credit, debit or other transaction cards) need not be in the user's possession to complete an ATM transaction by the method and system described herein, the user can maintain the account cards in a secure location, thus reducing the risk of loss and theft. The user may take additional steps to enhance the security of the mobile user device 20, including, for example, adding locks or passwords to access the mobile user device 20 and/or the ATM application 22. see para. 37 – emphasis added

At step 108, the transaction information may be communicated from the mobile user device 20 to the ATM 30 through the interfaces 23, 33. In a non-limiting example, the transaction information inputted to the ATM 30 from the mobile user device 20 may include all of the information required to complete the user's ATM transaction, including, for example, authentication information such as the user's account PIN or OTP, thus avoiding the need for the user to input any information into the ATM 30 through the ATM keypad 35, the display touch screen 34, the card reader 39 or any other ATM interface other than the interface 33. The transaction information may be additionally protected from interception attacks which may occur within the ATM system including attacks on the ATM interface 33 by, for example, encrypting, obfuscating, camouflaging or otherwise cryptographically securing the transaction information using a key, and/or secret shared by the user's mobile user device 20 and the provider system of the provider with which the transaction is to be conducted, such that the transaction information, even if susceptible to an interception attack, is not discernible by other than the provider system possessing the shared key. see para. 39 – emphasis added.

Alternatively, the provider system may be configured to require additional authentication, shown in FIG. 2 at optional step 110, which is indicated as an optional step in FIG. 2 by dashed lines. At optional step 110, the user may be required to authenticate the user or the mobile user device 20, for example, by inputting one or more of a PIN, OTP, challenge response, transaction identifier and/or other authentication value to the mobile user device 20 to prompt the ATM application 22 to transmit authentication information to the provider's authentication system. The authentication information transmitted at step 110 may be, for example, one or more of a PIN, authentication information inputted in step 104, a machine identifier unique to user device 20, a value provided by a DVG 26 on the mobile user device 20, which may be an OTP or one-time transaction identifier generated using a key, and/or secret shared by the mobile user device 20 and the provider authentication system, for example, and shared with authentication server 66 of provider B system 60 for an ATM transaction related to the user's provider B account. The authentication information inputted at step 110 may be inputted through interfaces 23, 33, or may be inputted directly into the ATM 30 through the ATM keypad 35, a display touch screen 34 or another ATM input interface. It would be understood that the optional step 110 may occur at another point in the sequence of the method 100. For example, the optional step 110 may occur between step 106 and step 108, where the ATM system may require authentication before the ATM 30 is activated to receive transaction information from the mobile user device 20. Alternatively, the optional step 110 may occur after step 112 where the provider system may require authentication information to be input during the transaction authorization process. see para. 40 – emphasis added.

Varadarajan discloses a method wherein the payment authorization data (data including either transaction information or additional authentication information) originates from a mobile device application (ATM application) that executes on a mobile device. see para. 32 and 39-40. The payment authorization data includes an amount of currency requested (transaction amount). see para. 36.
The common and ordinary definition of a mobile wallet is an application that stores payment information on a mobile device. The mobile device application (ATM application) stores payment information on a mobile device. see para. 37. As such, the mobile device application (ATM application) is a mobile wallet.
Additionally, Varadarajan recites:
At step 116, the transaction authorization system 62, in the present example, provides a transaction authorization result to the ATM 30. The transaction authorization result is based upon the authorization and authentication criteria of the provider, in this example, the provider B. For example, upon verification of the user's provider B account information, sufficiency of funds to complete the transaction and positive validation of the inputted authentication information, the provider B system 60 provides an affirmative transaction authorization result to the ATM 30, and at step 118 the ATM 30 completes the requested transaction. Completing the requested transaction may include, for example, one or more of transferring funds from one account to another, completing a payment transaction, completing a funds withdrawal which may include dispensing funds from the funds dispenser 42 of the ATM 30 in a negotiable form, which may be, for example, money, cash, coin, currency or other medium such as a debit or gift card, a mobile wallet or another mobile payment mechanism, transferring funds to a third party, authorizing a beneficiary transaction, etc. As an alternative, and by way of example, if the inputted information cannot be verified and validated by the provider B system 60, or the user's account data indicates insufficient funds to complete the requested transaction, the provider B system 60 in the present example would provide a negative transaction authorization result to the ATM 30, and at step 118 the ATM 30 completes the sequence by declining the requested transaction. see para. 43 – emphasis added. 

Even if the mobile device application (ATM application) and a mobile wallet were considered to be separate and distinct applications, Varadarajan discloses that the method operates in conjunction with a mobile wallet. see para. 43.
It would have been obvious to one having ordinary skill in the art at the effective filing date of the claimed invention to have modified Varadarajan by integrating two component claim elements contained in Varadarajan (i.e. the ATM application and the mobile wallet) into one integrated claim element (i.e. one application) wherein each component claim element continues to serve the same function. In the integration, each component claim element, would merely have performed the same function as it did previously, and one of ordinary skill in the art at the time the invention was made would have recognized that the results of the integration were predictable. see MPEP §2144.04 (VI)(B)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M BORLINGHAUS whose telephone number is (571)272-6924.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid R Merchant can be reached on 571-270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jason Borlinghaus/Primary Examiner, Art Unit 3693                                                                                                                                                                                                        August 28, 2022